Exhibit 99.2 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED FINANCIAL REPORT SEPTEMBER 30, 2 INDEX TO FINANCIAL STATEMENTS Page Oak Valley Resources, LLC and Subsidiaries Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 1 Consolidated Statements of Operations for the three and nine months ended September 30, 2014 and 2013 (Unaudited) 2 Consolidated Statements of Members’ Equity for the three and nine months ended September 30, 2014 and 2013 (Unaudited) 3 Consolidated Statements of Cash Flows for the three and nine months ended September 30, 2014 and 2013 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 6 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable: Oil, natural gas, and natural gas liquids revenues Joint interest billings and other Prepaid expenses and other assets Current derivative assets Total current assets OIL AND GAS PROPERTIES, successful efforts method Proved properties Unproved properties Total oil and gas properties Accumulated depreciation, depletion, and amortization ) ) Net oil and gas properties NONCURRENT ASSETS Office and other equipment, less accumulated depreciation of $407,209 and $191,088, respectively Noncurrent derivative assets - Other noncurrent assets Land TOTAL ASSETS $ $ LIABILITIES AND MEMBERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Revenues and royalties payable Advances Current derivative liabilities - Asset retirement obligations Total current liabilities NONCURRENT LIABILITIES Noncurrent derivative liabilities - Long-term debt Asset retirement obligations Total noncurrent liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 9) MEMBERS' EQUITY TOTAL LIABILITIES AND MEMBERS' EQUITY $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 1 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, REVENUES Oil, natural gas, and natural gas liquids revenues: Oil $ Natural gas Natural gas liquids Total oil, natural gas, and natural gas liquids revenues Gathering and other income Loss on sales of oil and gas properties - - Total revenues OPERATING EXPENSES Production costs: Lease operating expense Severance taxes Re-engineering and workovers Depreciation, depletion, and amortization Impairment expense - - - Exploration expense 24 General and administrative expense Total operating expenses Income (loss) from operations OTHER INCOME (EXPENSES) Interest expense Net gain on derivative contracts Other income (expenses), net Total other income(expenses) NET INCOME (LOSS) $ The Notes to Consolidated Financial Statements are an integral part of these statements. 2 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF MEMBERS’ EQUITY (UNAUDITED) BALANCE, December 31, 2012 $ Net loss ) Members' equity contributions BALANCE, September 30, 2013 (unaudited) $ BALANCE, December 31, 2013 $ Net income BALANCE, September 30, 2014 (unaudited) $ The Notes to Consolidated Financial Statements are an integral part of these statements. 3 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion, and amortization Impairment of unproved oil and gas properties - Dry hole costs - Accretion of asset retirement obligations Settlement of asset retirement obligation ) - Unrealized gain on derivative contracts ) ) Amortization of deferred financing costs Loss on sale of assets - Changes in assets and liabilities: Increase in accounts receivable ) ) Increase in prepaid expense and other ) ) Increase (decrease) in accounts payable and accrued expenses ) Increase in revenue and royalties payable Increase in advances Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions of proved and unproved property - ) Additions to oil and gas property and equipment ) ) Additions to other property and equipment ) ) Proceeds from sales of oil and gas properties - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Deferred financing costs ) ) Contributions - Net cash provided by (used in)financing activities ) Net increase in cash and cash equivalents CASH AND CASH EQUIVALENTS, at beginning of period CASH AND CASH EQUIVALENTS, at end of period $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 4 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) Nine Months Ended September 30, SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ $ DISCLOSURE OF NON-CASH INVESTING ACTIVITIES Asset retirement obligations $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 5 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1.ORGANIZATION AND BUSINESS Oak Valley Resources, LLC (“OVR” or the “Company”), is a Delaware limited liability company formed on December 14, 2012.OVR is an independent energy company engaged in the acquisition, exploration, development, and production of crude oil, natural gas, and natural gas liquids (“NGL”).The Company currently has properties in Texas, Oklahoma, and Louisiana. NOTE 2.BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) for interim financial statements.Accordingly, they do not include all of the information and notes required by US GAAP for complete financial statements.In the opinion of the Company’s management, the accompanying consolidated financial statements contain all normal and recurring adjustments considered necessary to present fairly, in all material respects, the Company’s interim results.However, operating results for the periods presented are not necessarily indicative of the results that may be expected for the full year. These consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report for the year ended December31, 2013. All intercompany accounts and transactions are eliminated upon consolidation. Subsequent Events Management has evaluated subsequent events for the Company through December 10, 2014, the date upon which these consolidated financial statements were available to be issued.Please see Note 10 “Subsequent Events” for the results of that evaluation. 6 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2.BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION – CONTINUED Use of Estimates The preparation of the Company's consolidated financial statements in conformity with US GAAP requires the Company's management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities, if any, at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the respective reporting periods.Estimates and assumptions that, in the opinion of the Company’s management are significant include oil and natural gas reserves and the related cash flow estimates used in depletion and impairment of oil and natural gas properties, the evaluation of unproved properties for impairment, fair value estimates, asset retirement obligations, oil and natural gas revenue accruals, lease operating expense accruals, and capital accruals.The Company bases its estimates and judgments on historical experience and on various other assumptions and information that are believed to be reasonable under the circumstances.Estimates and assumptions about future events and their effects cannot be perceived with certainty and, accordingly, these estimates may change as new events occur, as more experience is acquired, as additional information is obtained or as the Company's operating environment changes.Actual results may differ from the estimates and assumptions used in the preparation of the Company's consolidated financial statements. Recently Issued Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No.2014-09, Revenue from Contracts with Customers (“ASU2014-09”). ASU2014-09 states that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The standard provides five steps an entity should apply in determining its revenue recognition. ASU2014-09 must be applied retrospectively and is effective for annual reporting periods, and interim periods with that reporting period, beginning after December15, 2017. Early adoption is not permitted. The Company is currently assessing the impact of the adoption of ASU2014-09 on the Company's operating results, financial position and disclosures. In August 2014, the FASB issued ASU No. 2014-15, Presentation of Financial Statements – Going Concern (“ASU 2014-15”).ASU 2014-15 is effective for annual reporting periods, including interim periods, ending after December 15, 2016. Early application is permitted. The amendments in ASU 2014-15 creates a new ASC Sub-topic 205-40, Presentation of Financial Statements – Going Concern and requires management to assess for each annual and interim reporting period if conditions exist that raise substantial doubt about an entity’s ability to continue as a going concern. 7 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2.BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION – CONTINUED Recently Issued Accounting Pronouncements - Continued The rule requires various disclosures depending on the facts and circumstances surrounding an entity’s ability to continue as a going concern.The Company is in the process of assessing the effect of the application of the new guidance. NOTE 3.ACQUISITIONS AND DIVESTITURES Pending Merger with Earthstone Energy, Inc. On May 15, 2014, Earthstone Energy, Inc., a Delaware corporation (“Earthstone”) and OVR entered into an Exchange Agreement, whereby OVR will contribute to Earthstone the membership interests of its three wholly-owned subsidiaries, Oak Valley Operating, LLC, EF Non-Op, LLC and Sabine River Energy, LLC, each a Texas limited liability company (collectively, “Oak Valley”), inclusive of producing assets, undeveloped acreage and an estimated $139,100,000 of cash, in exchange for the issuance of approximately 9.1 million shares of Earthstone common stock, par value $0.001 per share (the “Common Stock”), to OVR (the “Exchange”).Following the Exchange, current Earthstone stockholders will own 16% and OVR will own 84% of Earthstone’s outstanding Common Stock, and six of the seven members of the Earthstone Board of Directors will be persons who are affiliated with OVR. The Exchange will be accounted for under FASB Accounting Standards Codification (“ASC”) 805, Business Combinations (“ASC Topic 805”), as a reverse acquisition for accounting purposes.In the Exchange, Earthstone is the acquirer for legal purposes, but for accounting purposes, Oak Valley will be deemed to be the acquirer and Earthstone the acquiree. As the accounting acquiree, the historical book value of Earthstone’s assets and liabilities will be remeasured and recorded at fair value on the public company’s balance sheet on the date of acquisition. Pending Acquisition of Additional Eagle Ford Interests On October 16, 2014, OVR and Earthstone entered into a Contribution Agreement with Parallel Resource Partners, LLC (“Parallel”) and Flatonia Energy, LLC, a Parallel-managed portfolio company (“Flatonia”), to acquire an undivided 20% interest in OVR’s existing horizontal Eagle Ford development project located in Fayette and Gonzales counties, Texas, in exchange for the issuance to Flatonia of approximately 2.957 million shares of Earthstone common stock. This transaction will result in Flatonia and OVR each holding a 50% undivided interest in the project and is specifically subject to (i) approval from Earthstone stockholders and (ii) closing the Exchange. If both transactions are approved by ESTE stockholders, then the Flatonia transaction will close concurrently with or immediately after the closing of the Exchange. 8 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3.ACQUISITIONS AND DIVESTITURES – CONTINUED Acquisition of Additional Eagle Ford Interests - Continued The effective date of the Flatonia Transaction will be July 1, 2014 and the agreement provides for customary post-effective date financial adjustments which will be made in cash. Upon closing both transactions, OVR, Flatonia, and Earthstone stockholders will own equity interests in Earthstone of 66.0%, 21.4%, and 12.6%, respectively. Eagle Ford Acquisition In July 2013 and August 2013, the Company purchased producing wells and acreage in the Eagle Ford shale trend in Texas.As disclosed in the Company's Annual Report as of and for the year ended December31, 2013, the Eagle Ford Acquisition was accounted for as a business combination in accordance with ASC Topic 805 which requires assets acquired and liabilities assumed to be measured at their acquisition date fair values.Certain assets and liabilities may be adjusted as additional information is obtained, but no later than one year from the respective acquisition dates. The following table provides the purchase price of the acquired properties and its allocation. Purchase price $ Allocation of purchase price: Proved properties Unproved properties Asset retirement obligations ) Total $ The amount of revenue and net income from the Eagle Ford Acquisition included in the Company’s consolidated statement of operations for the three months ended September 30, 2014 was $8,326,123 and $3,892,518, respectively.The amount of revenue and net income from the Eagle Ford Acquisition included in the Company’s consolidated statement of operations for the nine months ended September 30, 2014 was $21,867,517 and $12,348,507, respectively.Revenue of $4,829,288 and net income of $2,899,593 was recorded for this acquisition during the three and nine months ended September 30, 2013. 9 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3.ACQUISITIONS AND DIVESTITURES – CONTINUED Eagle Ford Acquisition - Continued The following unaudited pro forma combined results of operations are provided for the three and nine months ended September30, 2013 as though the Eagle Ford Acquisition had been completed as of the beginning of the comparable prior interim reporting period, or January1, 2013.The pro forma combined results of operations for the three months ended September30, 2013 have been prepared by adjusting the historical results of the Company to include the historical results of the Eagle Ford Acquisition. These supplemental pro forma results of operations are provided for illustrative purposes only and do not purport to be indicative of the actual results that would have been achieved had the Eagle Ford Acquisition occurred at the beginning of the period presented.The pro forma results of operations do not include any cost savings or other synergies that resulted, or may result, from the Eagle Ford Acquisition, or any estimated costs that will be incurred to integrate the Eagle Ford Acquisition.Future results may vary significantly from the results reflected in the following unaudited pro forma financial table because of future events, transactions, and other factors. The Company's historical financial information was adjusted to give effect to the pro forma events that were directly attributable to the Eagle Ford Acquisition and that were factually supportable.Adjustments and assumptions made for this pro forma calculation are consistent with those used in the Company's annual pro forma information discussed in Note3, "Acquisitions and Divestitures" in the Company's Annual Report as of and for the year ended December31, 2013. Three Months Ended Nine Months Ended September 30, 2013 September 30, 2013 (Unaudited) (Unaudited) Revenue $ $ Net Income $ $ 2013 Divestitures On May 17, 2013, the Company sold undeveloped acreage and working interest in nine wells located in Guadalupe County, Texas, and Caldwell County, Texas for cash consideration of $487,312.The Company recorded a loss on sale of $54,524 as of the third quarter of 2013.The effective date of the sale was April 1, 2013. On March 28, 2013, the Company sold undeveloped acreage in Harrison County, Texas, and the working interest in one well for cash consideration of $100. The Company recorded a gain on sale of $100 as of the third quarter of 2013. The effective date of the sale was April 1, 2013. 10 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 4.DERIVATIVE FINANCIAL INSTRUMENTS The Company is exposed to certain risks relating to its ongoing business operations, such as commodity price risk.Derivative contracts are utilized to economically hedge the Company's exposure to price fluctuations and reduce the variability in the Company's cash flows associated with anticipated sales of future oil and natural gas production.The Company follows FASB ASC Topic 815, Derivatives and Hedging (“ASC Topic 815”), to account for its derivative financial instruments.The Company does not enter into derivative contracts for speculative trading purposes. It is the Company's policy to enter into derivative contracts only with counterparties that are creditworthy financial institutions deemed by management as competent and competitive. The counterparties to the Company's current derivative contracts are lenders in the Company’s Credit Agreement.The Company did not post collateral under any of these contracts as they are secured under the Company's Credit Agreement. The Company's crude oil and natural gas derivative positions consist of swaps.Swaps are designed so that the Company receives or makes payments based on a differential between fixed and variable prices for crude oil and natural gas.The Company has elected to not designate any of its derivative contracts for hedge accounting. Accordingly, the Company records the net change in the mark-to-market valuation of these derivative contracts, as well as all payments and receipts on settled derivative contracts, in "Net gain on derivative contracts" on the Consolidated Statements of Operations. All derivative contracts are recorded at fair market value and included in the Consolidated Balance Sheets as assets or liabilities. The Company may have multiple hedge positions, with an individual derivative counterparty, that span several months, which may result in fair value asset and liability positions.At the end of each reporting period, those positions are offset to a single fair value asset or liability for each commodity and the netted balance is reflected in the Consolidated Balance Sheets as an asset or a liability. The Company nets its derivative instrument fair value amounts executed with the same counterparty pursuant to an International Swap Dealers Association Master Agreement (“ISDA”), which provides for net settlement over the term of the contract.The ISDA is a standard contract that governs all derivative contracts entered into between the Company and the respective counterparty.Upon the mutual election of both parties, the ISDA allows the Company and the respective counterparty to offset amounts payable and receivable related to transactions that have identical terms. 11 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 4.DERIVATIVE FINANCIAL INSTRUMENTS – CONTINUED The following table summarizes the location and fair value amounts of all derivative contracts on the Consolidated Balance Sheets as well as the gross recognized derivative assets, liabilities, and amounts offset in the Consolidated Balance Sheets as of September 30, 2014 and December31, 2013. September 30, 2014 Gross Net Derivatives not designated Recognized Gross Recognized as hedging contracts under Assets/ Amounts Assets/ ASC Topic 815 Balance Sheet Location (Liabilities) Offset (Liabilities) Commodity contracts Current derivative assets $ $
